Citation Nr: 1421104	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for residuals of a thyroid removal.

3.  Entitlement to service connection for calcium/bone loss resulting in left ankle/leg condition, to include as secondary to hypothyroidism.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1987 to February 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the benefits sought on appeal.  

A claim for depression has been expanded to include all currently diagnosed psychiatric disorders; the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is associated with the electronic records maintained in Virtual VA.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

In March 2014 the Veteran filed a motion for additional time within which to submit additional evidence.  In light of this remand the motion is moot because she will have additional time, while the appeal is in remand status, to submit additional evidence.  Accordingly, the Board finds that this remand moots the March 2014 motion for an extension of time to submit additional evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Treatment Records

Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
The Veteran's service treatment records from her period of service from 1987 to 1991 have not been included in the claims folder.  In July 2008, the RO issued a formal finding on the unavailability of the Veteran's service treatment records.  The RO stated that they had contacted the NPRC and was informed that the Veteran's service treatment records were mailed.  The RO then sent letters to the Veteran advising her of the unavailability and asked her to provide copies in her possession.  However, the claims file also contains a letter from the NPRC dated August 2008, which states that the Veteran's records were retired to the VA Records Management Center (RMC).  While a July 2008 letter sent to the Veteran states that the RO contacted the RMC and requested her service medical records, it is unclear as to whether that was accomplished, as there is no documentation in the claims file.  Upon remand, the RO should contact the RMC and request the Veteran's service treatment records.  Any response should be documented in the claims file.  

VA Treatment Records

At her December 2013 hearing, the Veteran testified that she had been receiving treatment from the John J. McGuirk VA Outpatient Clinic in New London (Shaw's Cove).  The claims file contains VA treatment records dating back to January 2012.  Updated VA treatment records, from January 2012 to present, should be associated with the claims file.

VA Examinations

The Veteran has not been provided with VA examinations with respect to her claims.  VA's duty to assist includes a duty to provide an examination when necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining the possibility of a nexus is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has competently testified at her December 2013 hearing that around June 2002, she was diagnosed with hypothyroidism, and was told that her thyroid was operating at six percent.  She testified that the doctors told her that it would have taken around 12 to 15 years to get that low.  The Veteran also testified to being treated for a rapid heartbeat, and low blood sugar while in service.  She also stated that there were times when it caused her to lose consciousness during service, all of which she was later told were the earliest signs of a thyroid problem.  The Veteran has stated that her ankle condition due to calcium/bone loss and her acquired psychiatric disorder are due to her thyroid condition.  The Veteran's statements are supported by a service treatment record dated November 1989, which notes the Veteran as having low blood sugar, along with VA treatment reports which show that hypothyroidism was diagnosed in 2002.  Based on the foregoing, the Board finds that the low threshold of McLendon has been met.  The Veteran should be provided with VA examinations in this case.

Request for Extension to Submit Additional Evidence

Finally, the Board acknowledges that in a March 2013 written submission from the Veteran, she requested an extension of time in order to submit additional medical evidence.  As the case is being remanded for additional development, the Veteran should be afforded the opportunity to submit any additional evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford her the opportunity to submit any additional pertinent evidence in support of her claims.  Any evidence received should be associated with the Veteran's claims file.

2.  Contact the RMC and request the Veteran's complete service treatment records.  If no records are available, the claims file should document this fact.

2.  Obtain any updated VA treatment records from the VAMC John J. McGuirk VA Outpatient Clinic in New London, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since January 2012.

3.  After the above requested development is complete, schedule the Veteran for an endocrine examination to determine the nature and etiology of her claimed disorders (hypothyroidism, residuals of thyroid removal, and calcium/bone loss resulting in a left ankle condition).  The complete claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.   All indicated tests and studies should be performed.  

The examiner is asked to address the following: 

A)  The examiner should identify any current residuals of a thyroid condition, to include manifestations of  hypothyroidism and scars associated with thyroid removal.  

B)  The examiner is specifically asked to identify whether any current thyroid disability can cause a loss of calcium, which would result in brittle bones. 

C)  The examiner is asked to opine whether it is it at least as likely as not (i.e., a 50 percent or greater probability) that a thyroid disability, if diagnosed, had its onset during service or was otherwise caused by or related to any incident of service.  Please explain the reasons for your opinion.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

4.  After the above requested development is complete, schedule the Veteran for a VA mental disorders examination.  The complete claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.   All indicated tests and studies should be performed.  

The examiner is asked to address the following:

A)  The examiner should identify the Veteran's currently diagnosed psychiatric disorders.  The presence or absence of depression should be discussed.

B)  The examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder was caused or aggravated by a) the Veteran's active military service, or b) a thyroid disorder.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

5.  Thereafter, readjudicate the Veteran's claims.   If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

